Title: To George Washington from Colonel Samuel Blachley Webb, 19 May 1777
From: Webb, Samuel Blachley
To: Washington, George



Wethersfield in Connecticut 19th May 1777

My returns of the 16th Instant amount to 234 Including Dead & Deserted upwards of 50 have already marchd for Peeks Kill agreeable to orders received from Brigadier General Parsons, the others I shall forward on as they leave the Hospital, The Assembly of this State are now setting—and are adopting very spirited measures for immediately filling the Nine and a half Battallions, as your Excellency will see by the enclosed Act. I have the Honor to be with much Esteem Your Excellencies Most Obedt Servt

Samel B. Webb

